 MAGEE CARPET CO.287based on these charges and they would have been administra-tively dismissed, and thus could not have formed the basis forthe instant complaint. It is entirely speculative as to whether,on administrative dismissal of the instant charges, other indi-vidual charges would have been timely filed. Substantial amountsof time and funds, both private and public, were expended in theinitial litigation culminating in the dismissal order of July 19,1951, which, so far as the parties were concerned, laid the caseto rest. The revival of the litigation under the instant complaintnot only reinstituted a course of action which, as the Respondentpoints out, might well serve as a source of irritation in thepresent conduct of labor-managementrelations by the partiesthereto, but also has necessitated (and unless now stopped, willcontinueto necessitate)substantial expenditure of private andpublic time and funds in coping with the prosecution and/or de-fense of the complaint allegations. In light of all these circum-stances, we would not serve the public interest as a whole to nowadjudicate the merits of this 1948 dispute. Accordingly, we findthat further proceedings in this case would not effectuate thebroad purpose and policies of the Act, and we shall thereforedismiss the complaint without passing upon its merits.[The Boarddismissedthe complaint.]Member Beeson took no part inthe consideration of the aboveDecision and Order.MAGEE CARPET CO.andTEXTILE WORKERS UNION OFAMERICA, CIO. Case No. 4-CA-178. April 15, 1954DECISION AND ORDERThe above-entitled proceeding stems from changes filedFebruary 2 and 3, 1949, by the Union named in the caption ofthis case, attributing to the Respondent Company the commis-sion of unfair labor practices in January 1949. A complaint,charging the Respondent with violations of Section 8 (a) (1)and (3) of the Act, issued August 30, 1949. This complaintinitiated an extensive and time-consuming course of litigationon the merits, which included a full hearing before TrialExaminer W. Gerard Ryan, his issuance of an IntermediateReport on May 11, 1950, the Board's decision of the case onthe basis of the parties' exceptions and briefs, the Board'sissuance of a Decision and Order, on August 31, 1950, and thecompletion of the litigation cycle before the Third CircuitCourt of Appeals (hereinafter referred to as the Court), uponthe Board's petition for enforcement of the August 31, 1950,order.' On May 14, 1951, while this case was pending for1 In April 1951 the Respondent reinstated 1 of the 2 employees whose prior discharge formedthe basis of: (1) The 8 (a) (3) allegations of the complaint; (2) the Board's finding sustainingsuch allegations; and (3) its order directing, among other things, that reinstatement be offered108 NLRB No. 54 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision by the Court, the United States Supreme Courtissued its decision in N. L. R. B. v. Highland Park Manufactur-ingCo., 341 U. S. 322, holding that the Board had erred, asa matter of law, in entertaining a complaint based upon chargesfiled by a union affiliated with the CIO, where such complainthad issued (as was true in this case at the time) at a dateprior to the CIO's compliance with the filingrequirements ofSection 9 (h) of the Act. In accord with the Supreme Court'sruling, the Board, on its own motion, tookstepsto withdrawthe case from the Court. On June 27, 1951, after the Court'sissuance of its opinion in the case sustaining the Board'sdecision,' but prior to the Court's issuance of a decreeenforcing the Board's order, the Board moved that the Courtremand the case to it so that, in light of the Supreme Court'sHighland Park decision, the Board could enter an order vacatingthe August 31, 1950, Decision and Order, and dismissing thecomplaint.'On August 23, 1951, the Court withdrew its June6, 1951, opinion, and pursuant to the Board's motion, remandedthecase to the Board. On December 20, 1951, the Boardissued its order vacating the August 31, 1950, Decision andOrder and dismissing the complaint on the ground that thecomplaint had been invalidly issued.On April 10, 1952, the General Counsel issued a new com-plaint based on the February 1949 charges and containing sub-stantially the same allegations as were contained in the August1949 complaint. The case was set for hearing before TrialExaminer Ralph Winkler. The validity of the General Counsel'saction in thus reviving the matter which had been previouslylitigated was challenged by the Respondent at the outset of thehearing and before any evidence was presented,by a motionthat the complaint be dismissed summarily. The grounds theRespondent asserted in support of this motion were sub-stantially identical to those assertedby theresponaent-em-ployer in the Shell Chemical Corporationcase, inwhich wehave issued a Decision and Order this day." The Trial Exam-iner denied the motion, and the Respondent promptly filed aninterlocutory appeal to the Board. As the issues presented onthis appeal were identical to those presented by Shell ChemicalCorporation's appeal, the Board considered the two appealscontemporaneously, and on July 29, 1952, issued identical ordershere and in the Shell Chemical case, respectively denying eachEmployer's appeal and affirming each of the Trial Examiner'sto the 2 employees. On the date of the Respondent's April 1951 attempt to comply with aportion thereof, 1 of the 2 employees named in the 8 (a) (3) allegations of the complaint wasin military service.2 This opinion was dated June 6, 1951.3 The CIO did not comply with the Act's filing requiremel3ts until December 22, 1949.Pursuant to the Highland Park decision the Board dismissed all cases pending before it inwhich complaints had been issued before December 22, 1949, on the basis of the chargesfiled by CIO affiliates.4108 NLRB 284. GRINNELL PAJAMA CORP.289rulings.The decisional basis of the Board's July 29, 1952,order is described in our decision in the Shell Chemical Corpo-ration case issued this day, and need not here be repeated.Thereafter,following the Respondent's unsuccessful attemptsto obtain the Court's review of the Board's interlocutory orderof July 29,1952, the case was litigated on the merits beforeTrial Examiner Ralph Winkler who,on July 13,1953, issuedan Intermediate Report disposing of the complaint on the merits.He found that,as was alleged in the complaint,the Respondentviolated Section 8(a) (1) and(3) of the statute upon the same actswhich had formed the basis of the initial, abortive proceedingsdetailed above.Thereafter,the .Respondent filed exceptions and a brief insupport thereof dealing with the merits of the case,but alsoincluding, in effect,a renewal of the motion.to dismiss whichwas the subject of the Board's July 29, 1952,order.We have now reexamined,on the basis of the record as awhole,the question of whether the summary dismissal of thecomplaint without regard to the merits is justified as a matterof policy.Upon the entire record, and in light of the similarityof the circumstances under which this and the Shell ChemicalCorporation proceeding were placed before us, we are con-vinced hat substantially the same considerations are here pres-ent as those motivating our decision in the Shell ChemicalCorporation case to the effect that sound policy reasons existfor not proceeding further in the kind of unusual situation wehere face.Therefore,we find,as we did in the Shell ChemicalCorporation case, that it will not effectuate the broad purposesand policies of the Act to proceed further in this case, and weshall accordingly dismiss the complaint in its entirety, with-out passing upon its merits.[The Board dismissed the complaint.]Member Beeson took no part in the consideration of theabove Decision and Order.GRINNELL PAJAMA CORP.andAMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO, Petitioner. Case No. 1-RC-3519. April 19, 1954.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before M. AliceFountain,hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,theBoard finds:108 NLRB No. 60.339676 0 - 55 - 20